Citation Nr: 0946555	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  04-16 837A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for flat feet. 

2.  Entitlement to service connection for lung cancer. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from September 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of April 2000 and January 2003 of the 
Department of Veterans Affairs (VA).  

The RO and the Board have deemed the Veteran's testimony at a 
hearing before a hearing officer in May 2004 to be a timely 
substantive appeal with regard to the Veteran's flat feet and 
lung claims.  

An October 2008 Board decision denied a compensable initial 
rating for hearing loss but remanded the claims of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for flat feet and  service 
connection for lung cancer. 

The case has now been returned for appellate adjudication. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not appeal an April 1950 rating decision 
which confirmed and continued a denial service connection for 
flat feet; and that decision is final. 

2.  The additional evidence received since the April 1950 
rating decision is either cumulative or redundant, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The evidence of record shows that the Veteran was not 
exposed to ionizing radiation or asbestos during service and 
asbestosis is not shown. 

4.  Lung cancer was not affirmatively shown to have been 
present during service, and lung cancer is first shown 
decades after service; and lung cancer is unrelated to a 
disease, injury or event during service, including alleged 
inservice exposure to radiation, asbestos, and diesel oil and 
diesel fumes. 


CONCLUSIONS OF LAW

1.  The RO rating decision in April 1950 confirming and 
continuing a denial of service connection for flat feet 
became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2009).  

2.  The additional evidence presented since the April 1950 
rating decision confirming and continuing a denial of service 
connection for flat feet is not new and material, and the 
claim of service connection for flat feet is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 
3.156(a) (2009).  

3.  Lung cancer was not incurred or aggravated in active 
service and service connection for lung cancer may not be 
presumed based on the one-year presumption for a chronic 
disease and service connection may not be presumed based on 
inservice exposure to radiation.  38 U.S.C.A. §§ 1110, 
1112(c), (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) and 
(d)(2)(xx), 3.311 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As to the claim for service connection for lung cancer, the 
Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in June 2002 which notified him of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  He was also notified of what he could do to 
help substantiate this claim and what VA would do to assist 
him. 

As to the application to reopen the claim for service 
connection for flat feet, the case was remanded in October 
2008, in part, to provide the Veteran with appropriate notice 
pursuant to the holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This was done by letter dated later in October 2008 
which informed him of the reason for the prior denial, what 
was needed to substantiate the claim, and VA's obligations to 
assist him.  That letter also informed the Veteran of the 
means of determining effective dates and disability ratings.  

While the 2008 letter was after the adjudication leading to 
this appeal, an error in failing to afford a preadjudication 
notice (timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  In this case the notification was prior to 
readjudication of the claims in the Supplemental Statement of 
the Case in September 2009. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran was afforded the opportunity to testify at a 
personal hearing in support of his claims.  The RO has 
obtained the service treatment records and VA treatment 
records. 

Because the Veteran reported having been treated at Camp 
Elliot during service for flat feet, the RO contacted the 
National Personnel Records Center (NPRC) to locate those 
records.  However, the NPRC replied that such records could 
not be located and either did not exist or that NPRC did not 
have them, and that further efforts to locate them at the 
NPRC would be futile. 

Pursuant to the October 2008 Board remand, the Veteran was 
provided with notice compliant with the holding in Kent, Id.  
Also, the RO obtained VA treatment records.  However, records 
of alleged VA treatment in 1966 could not be found.  Also, 
private clinical records are on file, including records from 
Dr. Kish, as requested in the Board remand.  Moreover, the 
Veteran was afforded a VA examination as to his claim for 
service connection for lung cancer and a medical nexus 
opinion was obtained.  Accordingly, there has been compliance 
with the 2008 Board remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998)). 

However, no examination was requested in connection with the 
application to reopen the claim for service connection for 
flat feet.  This is because under the duty to assist, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented, and that is 
not the case here.  See 38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

Examination for service induction in September 1943 found 
that the Veteran had 1st degree hallux valgus and 1st degree 
pes planus.  Another clinical record dated September 1943 
reflects that he had asymptomatic 3rd degree pes planus. 

In August 1945 the Veteran underwent treatment on five 
occasions with infrared heat to the dorsum of both feet.  
Inservice chest X-rays were negative. 

The examination for service discharge revealed no 
abnormality.  

A service record shows that the Veteran was on the USS 
Specter which in December 1945 participated in clearing mines 
from the Tsushima Straits, in Korea.  


A June 1947 VA outpatient treatment evaluation found that the 
Veteran had 3rd degree pes planus of the right foot and 2nd 
degrees pes planus of the left foot.  There was a loss of the 
transverse arch of each foot and he needed arch supports.  

The Veteran was notified in July 1947 that the claim for 
service connection for pes planus was denied.  The Veteran 
did not appeal that decision.  The Veteran was notified in 
August 1948 that the denial of service connection was 
confirmed and continued.  The Veteran did not appeal that 
decision.

In a January 1949 statement Dr. L. W. J. reported that the 
Veteran had been in the military service from 1943 to 1946 
and had never had any foot trouble before.  During service in 
1945 he failed his demolition training because of flat feet.  
He had been treated in a dispensary for painful feet.  He had 
been treated once a week for 10 weeks.  After service he 
returned to work for the railroad, working there from April 
1946 to April 1948 but quit to go to school because his feet 
bothered him too much.  Since then, he had been going to 
masonry school.  Currently, he had pain in his arches, 
especially during the summer.  He could walk about one mile 
but then became tired.  He had been rejected for treatment of 
his feet by VA.  He had had pads put into his shoes but this 
had not helped.  On examination he had pronation of each foot 
to a degree constituting 2nd degree pes planus.  His feet 
were flexible.  His heel cords were not short.  There was 
tenderness to pressure over each os calcis.  The diagnosis 
was 2nd degree pes planus which was symptomatic.  The 
prognosis was that he would probably always have some mild 
aching of his feet.  

The Veteran was notified by RO letter of February 1949 that 
his claim was previously denied because his condition of the 
feet had existed prior to service and was not aggravated 
during service.  The additional evidence from Dr. L. W. J. 
did not warrant any change in the determination.  The Veteran 
did not appeal that decision.

A service comrade, J. C. reported in a sworn statement in 
April 1949 that he had served with the Veteran.  The Veteran 
had been treated at a dispensary for a period of 10 weeks for 
his feet.  During this visits he received 4 shots in each 
leg, two pair of arch supports, and sun lamp treatments.  The 
treating physician had also requested that the Veteran be 
kept on light duty.  

The Veteran was notified by RO letter of April 1949 that his 
claim was previously denied because his condition of the feet 
had existed prior to service and was not aggravated during 
service.  The additional evidence from a service comrade did 
not warrant any change in the determination.  The Veteran did 
not appeal that decision. 

After the receipt of additional service information the 
Veteran was notified by RO letter of April 1950 that the 
denial of his claim for service connection for flat feet was 
confirmed and continued.  The Veteran did not appeal that 
decision. 

A February 1951 service clinical record, in conjunction with 
the reserves, found that the Veteran had 2 degree pes planus 
which was not considered disqualifying.  

When hospitalized at the Mercy Hospital in March and April 
1985 chest X-rays revealed findings of atelectasis of the 
right lobe.  It was felt to represent Mycoplasma pneumonia.  
Pulmonary function testing revealed very mild chronic 
obstructive pulmonary disease (COPD) patter.  

A private chest X-ray in December 1987 revealed scarring in 
the right lower lung.  

In November 1997 the Veteran's claim for service connection 
for a respiratory condition was received.  In that claim he 
alleged that his lung cancer was due to inservice radiation 
exposure.  He stated that he was stationed in Sasebo, near 
Nagasaki, Japan, two months after the atomic explosion.  He 
was stationed there from October 22, 1945, to April 1946.  

A November 1997 VA outpatient treatment record reflects that 
the Veteran reported having been in the area of an atomic 
explosion for 2 months after the detonation.  He inquired 
whether his lung problem could be related to this.  In 
December 1997 he complained of exertional dyspnea and it was 
reported that he had been exposed to asbestos.  

A January 1998 VA pulmonary function test revealed a mild 
obstructive defect. 

The Veteran was notified in August 1998 of a rating decision 
that month which denied service connection for COPD, claimed 
as due to inservice ionizing radiation exposure.  He did not 
appeal that decision. 

The Veteran was notified in November 1998 of a rating 
decision that month which confirmed and continued the denial 
of service connection for COPD, claimed as due to inservice 
ionizing radiation exposure.  He did not appeal that 
decision. 

The Veteran applied to reopen the claim for service 
connection for flat feet in November 1999. 

In March 2000 the Veteran submitted duplicate service 
treatment records and a statement that he had been in the 
Navy for 2 years when he started having trouble with his 
feet.  He had received cortisone shots in both feet.  After 
service he had been treated by three physicians, all of whom 
were deceased, who had also given him cortisone shots and 
other medications.  He had received VA treatment since 1998, 
including injections of cortisone.  

A February 2000 VA outpatient treatment record noted that the 
Veteran had a history of having had a burning sensation in 
his feet since the age of 20.  On examination he had 
decreased sensation to pinprick and temperature, distally, in 
both lower extremities.  The impressions were peripheral 
neuropathy and questionable restless leg syndrome.  

An April 2000 rating decision denied reopening of the claim 
for service connection for flat feet was appealed, leading to 
this decision.  

The Veteran participated in a January 2001 teleconference 
with the RO. 

In July 2001 the Veteran submitted a duplicate of the January 
1949 statement from Dr. L. W. J.

Statements in February 2002 from Dr. D. E. P. reflect that 
the Veteran was an ex-smoker. A CAT scan had shown an 
abnormality in the upper lobe of the left lung.  Surgery 
might be required.  

Dr. D. E. P. reported in April 2002 that the Veteran had had 
a left upper lobectomy in March 2002 for stage I non-small 
cell lung cancer. 

In the Veteran's April 2002 claim for service connection for 
lung cancer he reported that a PET scan had revealed a mass 
in his left lung and after surgery in March 2002, the mass 
was found to be lung cancer.  The upper 1/3 of his left lung 
had been removed.  

In a June 2002 statement the Veteran reported that he 
believed his lung cancer was from inservice ionizing 
radiation exposure.  He had been in Sasebo, Japan, which was 
about 10 miles from Nagasaki, Japan, about 20 times over a 
period of 6 months because Sasebo was the home port for the 
ships he was on, the USS Specter (AN 306) and the USS Refresh 
(AN 287).  

A November 2002 VA outpatient treatment record reported that 
the Veteran's lung cancer was due to long-term smoking of 
tobacco. 

The Defense Threat Reduction Agency reported in December 2002 
that the Veteran had served aboard the USS Specter form 
November 12th to December 10th 1945 and aboard the USS Refresh 
from December 10th to April 6th 1946.  Those ships conducted 
minesweeping operations in the vicinity of Sasebo while the 
Veteran was aboard them.  Sasebo was approximately 180 miles 
from Hiroshima and 30 miles from Nagasaki.  38 C.F.R. 
§ 3.309(d)(3)(vi) was quoted. 

In the Veteran's Notice of Disagreement to the January 2003 
rating decision denying service connection for lung cancer, 
he reported that Dr. D. E. P. had informed him that his lung 
cancer was due to inhaling diesel fumes.  

At a May 2004 RO hearing the Veteran testified that he was 
being treated by VA for pes planus.  He stated that he did 
not remember having flat feet when he entered active service.  
His feet first became an issue after being in the Navy for 
two years, with symptoms of pain and burning.  He had 
received inservice injections into his feet.  After service 
he had been employed for 50 years as a bricklayer.  Page 2 of 
that transcript.  He had first been diagnosed as having lung 
cancer 2 1/2 years ago, followed by surgical removal of part of 
his left lung.  It was now in remission.  He had smoked 
heavily during and after service.  Page 3.  His physician had 
stated that the Veteran's lung cancer was from inhaling 
diesel fumes.  The Veteran stated he had inhaled quite a bit 
of diesel fumes during service in the Navy.  He also felt 
that he may have drank water contaminated by radiation when 
he was in Sasebo, Japan, which he stated was 30 miles from 
Nagasaki or Hiroshima.  Page 4.  He had started having 
problems with his feet after about 2 years and 9 months of 
military service but he had not had problems during basic 
training.  Page 5.  While he was onboard the U.S.S. Refresh 
he had been sent to another ship, the name of which he could 
not remember, for treatment of his feet.  Page 6.  A 
physician on that ship had given him pills but after an 
examination had not told the Veteran what the problem was.  
Shortly after service he sought VA treatment for his problems 
with his feet and was told that he had fallen arches.  Page 
7.  During service he had been treated for his feet at Camp 
Elliot.  Page 8.  

In statements in June 2004 Dr. D. E. P. stated that he met 
the Veteran when he was 76 years of age and he had stopped 
smoking 2 decades earlier.  He had some history of 
occupational dust exposure during service.  He developed non-
small cell lung cancer in the upper lobe of the left lung, 
for which he had a lobectomy.  The etiology of the lung 
cancer was not entirely clear because as a person approached 
two decades out of non-smoking, the incidence approaches that 
for persons who had never smoked.  Of course, a second 
possibility was his prior active duty exposure.  
Unfortunately, there was no definitive test that would 
reliably answer these questions.  While the exact etiology 
might never be known, exposure to non-cigarette carcinogens 
was at least a possibility.  

The Veteran has submitted articles from the Internet 
concerning the development of cancer and exposure to diesel 
engine exhaust. 

In a July 2004 statement Dr. D. E. P. stated that diesel oil 
contained polycyclic aromatic hydrocarbons (PACs) which cause 
lung cancer.  The Veteran was heavily exposed to diesel oil 
during service.  He further stated that: 

I have included a modest number of articles from 
the medical and scientific literature linking 
diesel oil exposure to development of lung 
cancer.  Without reservations, with 15 years of 
thoracic surgery experience with over 4000 
operations, and with complete honesty, I believe 
[the Veteran] is entitled to some compensation 
for his active duty exposure. 

In an August 2004 statement the Veteran reported that he had 
inhaled diesel fumes only during his active service.  In an 
April 2005 statement he stated that his felt his lung cancer 
was due to "nuclear" exposure.  

The Veteran was afforded VA pulmonary function testing in 
July 2009.  The case was referred to a VA physician for an 
opinion later in July 2009.  The physician reported that he 
had seen the Veteran from 1999 thru 2004.  He had had a 
resection of the left lung.  He had smoked for 25 years, as 
much as 3 packs per day, and had claimed asbestos exposure.  
He had quit smoking around 1968.  The physician stated that 
he saw no record of the cell type of the lung cancer and he 
was not a specialist in occupational medicine or oncology.  
His review of literature on the effect of diesel exposure 
suggested there was an elevated risk of lung cancer relative 
to no exposure with risk ratio being around 1.5, but there 
was very little date on exposure duration, and risk, and no 
data suggesting that diesel exposure would be anywhere near 
as likely a cause of lung cancer as cigarette smoking.  The 
statements of Dr. D. E. P. and articles submitted were 
reviewed.  These records indicated that the Veteran had 
smoked for 35 years and had quit smoking in 1975.  

After a further view of the records, the VA physician stated 
that the lung cancer was squamous cell cancer.  There was no 
evidence of recurrence of the cancer.  There were no notes 
from Dr. D. E. P. relating to diesel exposure.  It was 
acknowledged that the Veteran had been exposed to diesel 
powered boats during World War II.  With the present 
evidence, the VA physician did not believe that exposure to 
diesel fumes was the likely cause of the Veteran's lung 
cancer.  It was more likely, greater than 50 percent, the 
result of cigarette smoking. 

Reopening

The RO originally denied the claim of service connection for 
flat feet in July 1947.  The most recent denial was in April 
1950 when reopening of the claim was denied.  The Veteran did 
not appealed the April 1950 denial and by operation of law, 
that rating decision became final. 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.104(a).  

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined after the claim is reopened and readjudicated 
based on all of the evidence on file. Id. at 513. 

After a series of either RO or Board final denials, or both, 
the issue is not whether the evidence since the original 
denial of service connection is new and material.  Rather, 38 
U.S.C.A. § 5108 limits the review to whether the evidence 
submitted since the most recent denial on any basis, 
including a denial of reopening, is new and material.  See 
Evan v. Brown, 9 Vet. App. 273, 285-86 (1996) (in effect 
overruling the holding in Glynn v. Brown, 6 Vet. App. 523, 
528-29 (1994) (holding that the evidence considered as new is 
that since the most recent denial on the merits)). 

As to applications to reopen a previously denied claim 
received on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

The current application to reopen the claim of service 
connection for flat feet was received at the RO in November 
1999, prior to August 2001.  Accordingly, the definition of 
new and material evidence which was in effect prior to August 
2001 must govern. 

Prior to August 29, 2001, 38 C.F.R. § 3.156(a) provided that 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  A showing of inservice 
chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and 
(2) sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  If not established, 
a showing of continuity of symptoms after service discharge 
is required.  Service connection may be granted for any 
disability diagnosed after discharge, when all of the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303.  However, not every manifestation of abnormality of 
a cough, in service will permit service connection for 
pulmonary disease, first shown as a clear-cut clinical entity 
at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as lung cancer, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).  

Radiation

Service connection for disability due to inservice ionizing 
radiation exposure can be shown by three different methods.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, certain types of 
cancer are presumptively service connected where a person is 
a "radiation-exposed veteran" which is defined at 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  This includes lung cancer.  
38 U.S.C.A. § 1112(c)(2)(T) and 38 C.F.R. § 3.309(d)((2)(xx).  
A radiation exposed veteran is one who engaged in a 
radiation-risk activity and this includes the occupation of 
Hiroshima or Nagasaki, Japan, from August 6, 1945, and ending 
on July 1, 1946.  38 U.S.C.A. § 1112(c)(2)(A) and (B)(ii). 

The term ``occupation of Hiroshima or Nagasaki, Japan, by 
United States forces'' means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi). 

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Certain cancers are listed as 
radiogenic diseases under 38 C.F.R. § 3.311(b)(2) and the 
list includes cancer of the lung.  38 C.F.R. 
§ 3.311(b)(2)(iv). 

For the provisions of claim development, the diseases listed 
at 38 C.F.R. § 3.311(b)(2) must, under 38 C.F.R. 
§ 3.311(b)(5)(iv), manifest five (5) years or more after last 
exposure, except for bone cancer (must manifest within 30 
years of exposure), posterior subcapsular cataracts (must 
manifest 6 months or more after exposure), and leukemia (may 
manifest at any time after exposure).  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is otherwise shown that lung cancer, even 
if first diagnosed after service, is otherwise the result of 
military service, including inservice ionizing radiation 
exposure (or other inservice event such as exposure to 
asbestos or some carcinogen).  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). 

Asbestos

Regarding asbestos-related diseases, the Board notes there 
are no laws or regulations specifically dealing with asbestos 
and service connection.  However, the VA Adjudication 
Procedure Manual, M21-1 (M21-1), and opinions of the United 
States Court of Appeals for Veterans Claims (Court) and 
General Counsel provide guidance in adjudicating these 
claims. 

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
paragraph 7.21 (October 3, 1997).  VA must adjudicate claims 
for service connection for a lung disorder, as a residual of 
exposure to asbestos, under these guidelines.  See Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  

The M21-1 provides that when considering these types of 
claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service (see 
M21-1, Part III, par. 5.13(b) (October 3, 1997); M21-1, Part 
VI, par. 7.21(d)(1) (October 3, 1997)); determine whether 
there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure (Id.); and determine 
if there was a relationship between asbestos exposure and the 
currently claimed disease, keeping in mind the latency and 
exposure information found at M21-1, Part III, par. 5.13(a) 
(see M21-1, Part VI, par. 7.21(d)(1) (October 3, 1997)).  

The M21-1 provides the following non-exclusive list of 
asbestos related diseases/abnormalities:  asbestosis, 
interstitial pulmonary fibrosis, effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, bronchial cancer, cancer of the larynx, cancer of the 
pharynx, cancer of the urogenital system (except the 
prostate).  See M21-1, Part VI, par. 7.21(a)(1) & (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, and manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and 
pipe products, and military equipment.  See M21-1, Part VI, 
par. 7.21(b)(1).  

Also, the M21-1 provides that for a clinical diagnosis of 
asbestosis, the record must show a history of exposure and 
radiographic evidence of parenchymal lung disease (see M21-1, 
Part VI, par. 7.21(c)); that the latent period for asbestosis 
varies from 10 to 45 or more years between first exposure and 
development of disease (see M21-1, Part VI, par. 7.21(b)(2)); 
and that exposure to asbestos may cause disease later on even 
when the exposure was brief (as little as a month or two) or 
indirect (bystander disease) (Id.).

However, the Court has held that the M21-1 does not create a 
presumption of inservice exposure to asbestos for claimants 
that worked in one of the occupations that the M21-1 listed 
as having higher incidents of asbestos exposure.  See Dyment 
v. West, 13 Vet. App. 141, 145 (1999); Also see Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993); Ashford v. Brown, 10 Vet. App. 120 
(1997). Therefore, an appellant must first establish that the 
disease was caused by events in service or an injury or 
disease incurred therein.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  

In VAOPGCPREC 04-2000 (April 13, 2000) it was held that M21-
1, Part VI, par. 7.21 does not create a presumption of 
medical nexus between a current asbestos related disease and 
military service. 

The Board must determine whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the preponderance of the evidence supports of the claim or 
is in equal balance, the claim is allowed.  38 U.S.C.A. 
§ 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  If it is found that the 
preponderance of the evidence is against the claim, the Board 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

Reopening Analysis

The evidence on file in 1950 established that the Veteran's 
bilateral flat feet were noted on the service entrance 
examination and, so, the presumption of a veteran being in 
sound condition at service entrance was not applicable.  
While he was treated during service, the evidence did not 
establish that there was a permanent increase in severity of 
the flat feet due to the Veteran's military service, which is 
a prerequisite for establishing aggravation of a pre-existing 
condition.  

The additional evidence since the April 1950 rating decision 
documents the continued existence of bilateral flat feet but 
this was not a matter in dispute.  Thus, the evidence, 
including the Veteran's statements and testimony of having 
had treatment for flat feet since service is not material 
because it has no bearing on whether the flat feet were 
aggravated during service.  Also, the 1951 service clinical 
record, when the Veteran was apparently in the Navy reserves, 
also merely documents that he still had pes planus.  In fact, 
this record tends to show that the Veteran's flat feet were 
not aggravated during his earlier active duty in the mid-
1940s because in 1951 his flat feet were not considered 
disqualifying for service in the reserves.  

The Veteran's statements and testimony elaborating upon his 
inservice treatment for pes planus also is not new and 
material because the fact that he was treated during his 
active service was already well established.  The duplicate 
service treatment records are not new and the additional VA 
outpatient treatment records indicating that he had some form 
of neuropathy in the lower extremities, either peripheral 
neuropathy or restless leg syndrome, are not shown to be 
relevant to the question of inservice aggravation of 
bilateral pes planus (flat feet) and, so, are not material.  

Accordingly, in the absence of new and material evidence, the 
application to reopen the claim for service connection for 
flat feet must be denied.  

In the determination of whether a claim should be reopened 
the benefit-of-the-doubt standard does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  

Lung Cancer

In essence, the Veteran has asserted three potential causes 
of the lung cancer which indisputably first manifested many 
years after his active service.  He asserts that it may be 
due to inservice exposure to radiation, inservice exposure to 
asbestos or inservice exposure to diesel fumes.  

Initially, the Board observes that the Veteran's having been 
in Sasebo, Japan, does not qualify him as having engaged in a 
radiation-risk activity or qualify him as being a radiation 
exposed veteran.  Despite his suggestion that he was exposed 
to contaminated water, the governing statute and regulations 
are clear that merely having been in Sasebo, Japan, which is 
more than 10 mile from both Hiroshima and from Nagasaki, does 
not qualify the Veteran as having been part of the 
occupational forces of those cities.  Accordingly, the Board 
concludes that the statutory presumptions governing radiation 
exposed veterans are not applicable in this case.  Similarly, 
because he is not a radiation exposed veteran, did not engage 
in a radiation risk activity, and was not part of the 
occupational forces of Nagasaki or Hiroshima, development of 
the claim under 38 C.F.R. § 3.311 was not required.  

Also, there is no competent evidence that the Veteran's lung 
cancer, which manifested decades after service is related to 
any putative inservice ionizing radiation exposure.  
Specifically, no physician had rendered an opinion asserting 
this nor is there otherwise competent evidence on file 
supporting this hypothesis.  

As to exposure to asbestos, the evidence simply does not show 
that the Veteran was exposed to asbestos during his active 
military service.  Thus, while lung cancer is a disease 
associated with such exposure, absent evidence of inservice 
exposure, there can be no competent evidence of a nexus 
between these two.  Moreover, no physician had rendered an 
opinion asserting this and there is virtually no radiological 
evidence confirming the existence of particles of asbestos in 
the Veteran's lungs.  

Next, addressing inservice exposure to diesel fumes as a 
carcinogenic causing the Veteran's lung cancer, the Board 
concludes that the Veteran was most probably exposed to 
diesel fumes during his active service. 

Dr. D. E. P. stated in June 2004 that even though the Veteran 
had been a smoker for many years, his inservice diesel oil or 
diesel fume exposure was a possible cause, although the exact 
etiology might never be known.  Later in July 2004 that 
physician stated that there was some literature linking such 
exposure to the development of lung cancer and he went on to 
state that he felt that the Veteran was entitled to 
compensation.  However, he stopped short of actually stating 
that in his opinion there was such a causal, medical or 
etiological connection which was more than a mere 
possibility.  

It must be noted that to prevail, it must be shown that the 
Veteran's military service, including some event such as 
exposure to a carcinogenic agent, was the cause of the 
development of the claim disability, i.e., lung cancer, many 
years after service and that the evidence establishes that 
such a causal nexus was at least as likely as not.  However, 
the existence of a mere possibility falls far short of this 
standard.  Dr. D. E. P. has not stated, or even suggested, 
that the possibility of such a nexus is at least as likely as 
not.  This was essentially the conclusion of the VA physician 
in 2009 who opined that such exposure was not the likely 
cause of the Veteran's lung cancer but, rather, the Veteran's 
past history of cigarette smoking was the more likely cause.  

In sum, the opinion of Dr. D. E. P. was merely speculative 
whereas the opinion of the 2009 VA physician was specific, in 
stating that smoking was more likely the cause of the 
Veteran's lung cancer.  

The Veteran is competent to describe respiratory symptoms; 
however, lung cancer is not a condition under case law that 
has been found to be capable of lay observation.  To the 
extent that he relates his lung cancer to military service, 
including inservice exposure to ionizing radiation, asbestos 
or diesel fumes, where as here the determination involves 
questions of a medical diagnosis, not capable of lay 
observation, or of medical causation, a lay assertion on 
medical causation is not competent evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Competent medical evidence 
is required to substantiate the claim and is provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

To the extent that Dr. D. E. P. asserts a causal, medical or 
etiological connection between the Veteran's inservice 
exposure to diesel fumes and his subsequent development of 
lung cancer, as opposed to the lung cancer being from smoking 
tobacco products, the VA examiner's opinion, supported by the 
opinion recorded in a VA outpatient treatment record, 
associates the Veteran's lung cancer with his cigarette 
smoking.  

As to claims received after June 1998, a disability will not 
be considered service-connected on the basis that it resulted 
from injury or disease attributable to a veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103 (West 
2000) and 38 C.F.R. § 3.300 (2009).  Here, the claim for 
service connection for lung cancer was received in 2002, 
after the June 1998 cut-off date. 

As to the question of whether service connection may be 
granted on the basis that lung cancer was first diagnosed 
after service, considering all the evidence, lung cancer was 
first documented decades after service and, for the reasons 
discussed, the competent medical evidence against the claim 
outweighs the favorable competent evidence, from Dr. D. E. 
P., that associates lung cancer to inservice exposure to 
diesel fumes.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
flat feet is denied.  

Service connection for lung cancer is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


